It is with satisfaction that my
delegation and I would like to congratulate His Excellency
Ambassador Samuel Insanally, on his election as President
of the forty-eighth session of the United Nations General
Assembly. I wish him success in discharging his duties.
My delegation is available and ready to cooperate with him
in the task of ensuring a successful conclusion to this
session’s deliberations.
To His Excellency Stoyan Ganev of Bulgaria we extend
our congratulations on the wonderful work he did as
President of the forty-seventh session of the General
Assembly.
I should like to take this opportunity to address my
special appreciation to His Excellency Mr. Boutros Boutros-
Ghali, the Secretary-General of our Organization, for his
unflinching dedication in the search for solutions to the
many problems that affect humankind. I wish to reiterate
our gratitude and appreciation for his personal commitment
and dedication to the cause of peace and stability in my
country.
To the new Member States which have just joined this
great United Nations family we express our congratulations
and our readiness to work with them to fulfil the objectives
enshrined in the Charter of the Organization.
When I last addressed the Assembly, in 1990, I had the
opportunity to say that my Government had begun direct
negotiations with RENAMO with a view to putting an end
to the long war of destruction and destabilization.
For my Government the dialogue had as it main
objective - besides ending the war - to restore peace,
normalize life and promote understanding among all citizens
of Mozambique. These conditions are essential if the
process of national reconstruction is to gain root and prosper.
It is worth indicating here that, for reasons alien to the
Government, the dialogue with RENAMO was complex and
too long. We wish to express our appreciation and thanks
to the international community for its unwavering support,
which helped us to conclude the negotiations successfully
and sign the General Peace Agreement in Rome on 4
October 1992.
For Mozambique the signing of the General Peace
Agreement represents an important step in the life of its
people. With it, hopes for the Mozambicans to rebuild their
country in a peaceful and harmonious environment were
renewed. The fact that almost one year has elapsed without
any major breach of the cease-fire is reason for joy.
We are witnessing the revival of economic and social
activity in the country. The refugees have begun to return.
Displaced people are resettling in their areas of origin or in
other areas of their choice. The reconstruction of roads,
bridges, schools and health centres is under way in spite of
the shortage of financial and material resources with which
the country is confronted.
The flow of people and goods is increasing as the roads
are reopening to traffic. We are witnessing a normal
movement of people all over the country, except in
RENAMO-occupied areas. There is a growing interest on
the part of foreigners in seeking investment opportunities in
Mozambique.
6 General Assembly - Forty-eighth session
The challenges ahead of us are enormous. The war of
destabilization that ravaged the country for more than 16
years has caused economic and social damage amounting to
about $20 billion. As a direct consequence of this war, 6
million people were displaced or became refugees in
neighbouring countries; more than 500,000 children became
orphans and an equal number were traumatized. In addition
to this, 3000 primary schools and about 1000 health centres
were destroyed in rural areas. Together with this, power
lines, sugar plants, tea factories - among others - bridges and
mines were destroyed.
Many agricultural and industrial activities of primary
importance were paralysed, thus reducing considerably our
capacity to export. Unemployment was aggravated. These
are the problems we are endeavouring to solve as we
proceed with the implementation of the General Peace
Agreement. The demobilization of forces and their
economic and social reintegration require a tremendous
effort on our part. As can be seen, these challenges cannot
be met successfully without the support of the Assembly.
The Government of Mozambique has approved a
national reconstruction plan the main objective of which is
to reactivate the economic and social life of the population
so that people may go from a situation in which they survive
on emergency aid to one of rehabilitation and sustained
development. Thus, the aim of the plan is to put an end to
the structural poverty of the population by giving it the
means it needs to relaunch productive activity and to become
self-sufficient. We believe that in the medium term this plan
will contribute to a rapid expansion of essential services in
rural areas as well as to that of overall economic and social
activity in the country in general.
On humanitarian assistance, it is worth noting that with
the support of the United Nations we drew up a consolidated
programme for action in the repatriation process,
demobilization of military units, supply of emergency aid,
re-establishment of essential services, and institutional
capacity-building in the country. Humanitarian assistance
will be required for some years to come until the whole
process of resettlement of the population is completed.
In spite of these challenges the Government has
proceeded with the implementation of the economic recovery
programme, with the assistance of the World Bank, the
International Monetary Fund (IMF), the European Economic
Community (EEC) and other partners. After a decline in the
gross domestic product last year we expect a slight growth
of about 4 per cent this year thanks to peace and the good
climatic conditions we are enjoying in the country.
We are convinced that the success of present efforts
and of the large national reconstruction plan will, to a great
extent, depend on the creative spirit, determination and hard
work of all Mozambicans. On the other hand, the success
of this same project will also depend on the generous
support of the international community.
We appeal to our partners to provide timely assistance,
inasmuch as the delays we are observing in delivering
assistance already committed have, in many cases, been
partly responsible for the weak performance of the economy,
particularly in the industrial sector.
We would like to take this opportunity to recognize and
express our thanks to the United Nations, and to all those
countries that have contributed funds, resources and
personnel to the United Nations Operation in Mozambique
(UNOMOZ). We equally thank them and the many non-
governmental organizations that have been operating in the
country for their assistance in successfully meeting these
challenges.
We have spoken about encouraging developments in
Mozambique. However, we regret to say that the other face
of the situation in the country is a source of serious concern.
After the international community succeeded in catching
up with the initial delay in setting up the UNOMOZ
operation, RENAMO found new pretexts to further protract
and delay the implementation of the Peace Agreement. In
its dilatory manoeuvres RENAMO is moving from
precondition to precondition, though many of the
preconditions have nothing to do with the General Peace
Agreement or are a blatant breach of it.
From the very inception, RENAMO delayed sending
personnel to fill its positions in the commissions for the
implementation of the General Peace Agreement. At
present, RENAMO is stating reservations concerning
Security Council resolution 863 (1993) on Mozambique, to
which my Government fully subscribes. As members know,
that resolution calls, among other things, for urgent
implementation, without further preconditions, of the process
of assembly and demobilization of forces and of beginning
the training of the new army.
On the consultations for the adoption of the draft
electoral law, RENAMO is raising difficulties that can
hardly be understood, particularly with respect to the
composition of the National Electoral Commission. The
organization and holding of multiparty elections is a
Government responsibility. The Government cannot excuse
Forty-eighth session - 27 September l993 7
itself from that responsibility at a moment when the
Mozambicans and the international community as a whole
are anxiously waiting to see the free and fair multiparty
elections that are to be held not later than October 1994.
We cannot postpone the elections indefinitely. RENAMO
must be made to understand this. The Government will
continue to engage in consultations, and will spare no effort
to make sure that the elections are held at the proper time.
The overview we have just presented compels us to
make some observations on the situation in Angola and
South Africa, given the affinities of the regional situation as
a whole. We are deeply concerned over the resumption of
hostilities in Angola because they not only represent a
serious threat to peace and to the future of the country but
also threaten to perpetuate tension and instability in the
whole region of southern Africa.
We continue to believe that compliance with the
Bicesse Accords, respect for the election results and the
unconditional implementation of the relevant Security
Council resolutions constitute a valid platform in the efforts
towards a lasting peace in Angola. We are hopeful that
dialogue will prevail in the search for the best solutions to
the conflict in Angola.
Within that context, my Government fully subscribes to
Security Council resolution 864 (1993). Strict observance of
the spirit and letter of that resolution by UNITA is a
fundamental condition for an end to the protracted and
devastating war which is responsible for the great suffering
of the Angolan people today. We also believe that
compliance with that resolution will certainly lead to
humanitarian assistance being channelled to the people in
greatest need. I would like to take this opportunity to
reaffirm my Government’s readiness to cooperate with the
United Nations in the implementation of that resolution.
We have followed with great interest the talks within
the framework of the Multiparty Negotiating Forum in South
Africa. We would like to commend the decision taken by
that organ, specifically regarding the creation of the
Transitional Executive Council soon to be established as a
decisive step in preparing for the first multiracial elections
in the country’s history.
The end of the apartheid system and the formation of
a democratically elected Government will greatly contribute
to peace and stability in the region, thus enhancing the
prospects for even more prosperous economic cooperation
within the context of the Southern African Development
Community (SADC). The peoples of southern Africa have
high hopes for that organization of regional economic
integration as a special forum for harmonizing their
economic and social development programmes. The region
possesses enormous economic potential yet to be explored,
and continues to call for investment in order to become a
viable, more competitive economic partner in the
international arena.
On the Middle East, we welcome the signing of the
agreement between the Israeli Government and the Palestine
Liberation Organization in Washington on 13 September
1993. This agreement constitutes a historic and important
landmark on the road to the solution of the issues in the
Middle East conflict.
The question of East Timor, whose people shared with
Mozambique a common colonial history, remains
unresolved. We encourage the ongoing dialogue between
Portugal and Indonesia under the auspices of the Secretary-
General, aimed at finding a solution that will safeguard the
right of the Maubère people to self-determination.
We are also convinced that, through dialogue, the other
conflicts still prevailing in Africa and other continents will
come to satisfactory solutions.
The world economy continues to be characterized by
stagnant growth with an increasing disparity in development
levels. Various factors on the international scene led to this
state of affairs. External debt constitutes one of the main
obstacles to the economic growth of developing countries.
The external debt burden is aggravated by the deteriorating
prices of basic export goods and by weak foreign investment
in productive areas which could have a positive impact on
the balance of payments and on domestic savings. We
believe, therefore, that the international community should
pay special attention to the external debt of the developing
countries and take necessary, adequate measures aimed at
finding a definitive solution to this crisis.
Moreover, we have noted a decline in financial
assistance to the developing countries; such assistance is
being diverted to other countries, in Europe, at the very time
when we are experiencing a reduction in the flow of official
development assistance. This affects the economies of low-
income countries.
Notwithstanding the enormous efforts undertaken in the
structural-adjustment process during the last decade, the
economic and social situation in Africa remains very serious.
The real economic growth rate in African countries remains
far behind the population growth rates. Per capita income
8 General Assembly - Forty-eighth session
and other development factors continue to decrease, and
remain among the lowest in the world.
If the alarming economic situation I have described is
not addressed by the international community, and reversed,
the peace dividends resulting from the end of the cold war
and from the progress of the democratic process world wide
will not benefit all the peoples of the world.
It is in this context that we support the efforts to
produce a solid consensus on a development agenda to the
benefit during this session of the General Assembly.
We also believe that a speedy conclusion of the
Uruguay Round of negotiations would contribute to a
solution of the problems relating to international trade that
affect the world economy.
With regard to environment, the Republic of
Mozambique has established a National Commission for
Environment to look after issues in this area. The
implementation of "Agenda 21" in Mozambique has a legal
basis within the Republic’s Constitution, which contains
provisions relating to the management of natural resources
and environment in general. The National Commission for
Environment is at present working on harmonizing measures
aimed at integrating environmental aspects into economic
and social programmes, and it is also producing a National
Plan for Environment Management, whose main objective is
the promotion of the country’s sustained development. In
order to fulfil international obligations in this regard,
Mozambique is making the necessary preparations to adhere
to the main international Conventions and other agreements
on environment.
A brief appreciation of the international situation shows
that the era of bipolarity has given way to the beginning of
an era characterized by dialogue in international cooperation,
particularly in joint efforts to face the problems affecting
peace, international security and economic and social
development.
Solving the problems we face today requires the
promotion of cooperative relations, based on
interdependence, complementarity and mutual benefit
between nations.
In various parts of the world significant steps have been
taken bearing testimony to the prevailing political will for,
and commitment to, political, economic and social
democratization. However, these efforts are faced with
social problems deriving from the institutional and economic
fragility of the States involved. It is therefore imperative
that the international community take cognizance of these
difficulties and adopt measures in support of those efforts.
The new challenges we are facing today lead us to
believe even more in the United Nations as the most
privileged forum for harmonizing the global interests of all
peoples of the world, with the aim of fostering an
international environment in conformity with the noble
principles and objectives enshrined in its Charter.
In conclusion, I should like to highlight the importance
of peace-keeping and humanitarian assistance in the world,
and especially in my own country. In this regard I appeal to
Member States to redirect their efforts and resources in order
to strengthen further the United Nations.
To this end, we should like to appeal to all Member
States to channel material and financial resources to the
United Nations so that its role as the guardian of
international peace and security may continue to be
strengthened.
